         Case 1:16-cv-01534-JEB Document 381 Filed 12/11/18 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                                        Case No. 1:16-cv-1534-JEB
                                                        (and Consolidated Case Nos. 16-cv-1796
                       Plaintiff,
                                                        and 17-cv-267)
       and

CHEYENNE RIVER SIOUX TRIBE,

                       Plaintiff-Intervenor,            SUPPLEMENTAL STATUS REPORT
       v.

U.S. ARMY CORPS OF ENGINEERS,

                       Defendant-Cross
                       Defendant,

       and

DAKOTA ACCESS, LLC,

                       Defendant-Intervenor-
                       Cross Claimant.



       Plaintiffs and plaintiff-intervenors Standing Rock Sioux Tribe (“SRST”), Cheyenne River

Sioux Tribe (“CRST”), Oglala Sioux Tribe, and Yankton Sioux Tribe (collectively, Plaintiffs)

respectfully submit this supplemental status report to provide additional context for the status

conference scheduled for December 12, 2018 and to respond to issues raised by defendants and

intervenors in the status report filed on December 6.

       1.      This Court has made clear that there will only be a single round of summary

judgment briefing going forward. Plaintiffs interpret this directive to mean that the single round




SUPPLEMENTAL STATUS REPORT                                                   Earthjustice
                                                                             705 Second Ave., Suite 203
(No. 1:16-cv-1534-JEB) - 1                                                       1 WA 98104
                                                                             Seattle,
                                                                             (206) 343-7340
         Case 1:16-cv-01534-JEB Document 381 Filed 12/11/18 Page 2 of 7



of briefing will encompass litigation regarding the remand as well as remaining issues, if any,

from the pre-remand phase of the case.

       2.        All of the plaintiffs are governments, and major litigation decisions are made at an

appropriate governmental level, generally by a vote of tribal councils after appropriate

consultation and discussions with stakeholders and staff. Plaintiffs were not able to obtain

council approval with respect to the non-remand claims on the schedule this Court provided.

Nor would it be feasible on the schedule proposed by intervenors. However, as previously

emphasized, all plaintiffs believe that the primary focus of the next phase of the litigation will be

on the remand.

       3.        In conversations regarding submission of the joint status report, counsel for

defendants assured counsel for SRST that the objective was not to force plaintiffs to formally

withdraw or abandon any claims, but to provide greater clarity as to the scope of the pending

summary judgment proceedings for purposes of determining a schedule. SRST counsel

proposed various ways in which those practical considerations could be addressed. However, the

parties did not reach agreement.

       4.        Plaintiffs provided a draft status report to all parties five days in advance of its

deadline and repeatedly invited additional conversations about how to reconcile the Court’s

directive with the practical limits on what plaintiffs were able to provide. No response to those

invitations was received. Instead, moments before the end of the business day on December 6,

defendants and intervenors circulated for the first time their proposed language for the status

report, which included many pages of what was effectively legal argument as well as

inappropriate and baseless allegations of wrongdoing by Plaintiffs. Because of this timing, the

four plaintiff groups could not coordinate a response.



SUPPLEMENTAL STATUS REPORT                                                       Earthjustice
                                                                                 705 Second Ave., Suite 203
(No. 1:16-cv-1534-JEB) - 2                                                           2 WA 98104
                                                                                 Seattle,
                                                                                 (206) 343-7340
         Case 1:16-cv-01534-JEB Document 381 Filed 12/11/18 Page 3 of 7



       5.      Defendants and intervenors have focused in particular on the question of whether

any preliminary injunction rulings should be converted to summary judgment. Plaintiffs are

aware of only two legal claims that raise the issue: the National Historic Preservation Act

(“NHPA”) claims brought by SRST and joined by CRST; and the Religious Freedom

Restoration Act (“RFRA”) claims brought by CRST and joined by SRST. CRST, joined by

SRST, hereby requests that this Court convert its preliminary ruling on RFRA into a ruling on

summary judgment, to preserve for appeal. The parties do not request additional briefing unless

the Court so requires. With respect to NHPA, this Court has ruled on summary judgment that

Yankton Sioux’s NHPA claims are moot; presumably, such ruling would also extend to SRST’s

NHPA claims as well. However, SRST, joined by CRST, requests the opportunity to brief

whether an exception to the mootness doctrine applies in this instance. If it does, the preliminary

injunction ruling can be converted to a summary judgment ruling despite the issue of mootness.

In light of the Court’s admonition that there only be a single round of summary judgment

briefing, SRST proposes that this NHPA mootness question be encompassed within the summary

judgment briefing. However, SRST has no objection if the Court wishes to consider the issue

separately.

       6. With these issues disposed of, counsel for SRST, CRST, and Yankton Sioux do not

anticipate any non-remand issues to arise going forward, but a final determination will need to be

made once the record is finalized. 1 Oglala Sioux, unlike the other plaintiffs, has not yet moved

for summary judgment on any pre-remand issues and reserves the right to do so once the record



1
  Defendants state that there are “50 causes of action” contained within the various complaints. It
ignores the fact that there are only modest differences between the various plaintiffs’ causes of
actions; the proposed remand complaints, in particular, are all virtually identical.



SUPPLEMENTAL STATUS REPORT                                                  Earthjustice
                                                                            705 Second Ave., Suite 203
(No. 1:16-cv-1534-JEB) - 3                                                      3 WA 98104
                                                                            Seattle,
                                                                            (206) 343-7340
         Case 1:16-cv-01534-JEB Document 381 Filed 12/11/18 Page 4 of 7



has been reviewed. Plaintiffs understand that any issue on which they do not seek summary

judgment in accordance with this Court’s schedule would be waived.

       7.      With respect to schedule, defendant spent well over a year to complete the remand

affirming its original decision. It then requested what would have been an additional six months

from the date of its remand decision to compile and file what should be a modest administrative

record. ECF 373. Yet it now asks this Court to impose an unreasonable deadline of six weeks

after the record is filed for plaintiffs to submit summary judgment briefs. This is not a good faith

proposal for resolution of this complex and consequential litigation. Plaintiffs’ proposed

schedule accommodates counsel’s other litigation obligations and provides adequate time for

technical review of the administrative record. Since there is no injunction on pipeline operations

in place, the burden of a slower schedule falls on plaintiffs, not defendants or intervenors. This

Court should grant Plaintiffs’ reasonable proposed approach to litigating their case.

       8.    With respect to supplemental or amended complaints, defendants have proposed a

pointless round of briefing regarding such briefs. This Court has already shared its perspective

that supplemental complaints are not even necessary in order to challenge the remand decision.

Precedent appears to support the Court’s perspective. Coburn v. Murphy, 77 F. Supp. 3d. 24

(D.D.C. 2016); New Life Evangelistic Ctr, Inc. v. Sebelius, 753 F. Supp. 2d. 103 (D.D.C. 2010).

Accordingly, this Court should either so rule, or grant the motions to supplement the complaints.

In either case, additional briefing is not needed. While defendants have fixated on boilerplate

language in the supplemental complaints that reaffirms allegations from the original complaint,

Plaintiffs agree that the focus of the supplemental complaint is on post-remand proceedings and

do not believe that such language carries any practical significance.




SUPPLEMENTAL STATUS REPORT                                                   Earthjustice
                                                                             705 Second Ave., Suite 203
(No. 1:16-cv-1534-JEB) - 4                                                       4 WA 98104
                                                                             Seattle,
                                                                             (206) 343-7340
           Case 1:16-cv-01534-JEB Document 381 Filed 12/11/18 Page 5 of 7



          9.     With respect to the administrative record, defendant’s proposal to force plaintiffs

to propose extra-record evidence shortly after submission of the administrative record is another

impracticable attempt to gain unfair tactical advantage. While plaintiffs do not anticipate that

they will rely on extra-record evidence in the pending summary judgment motions, in light of

this Court’s previous rulings, it would not be possible to obtain that evidence on the schedule

proposed by defendants. The Court can consider the question of such evidence at the time it

considers the summary judgment motions, as has occurred in prior stages of this litigation.

          10.    Dakota Access, LLC’s attempt to invoke Rule 41 dismissal is baseless and

completely out of proportion to the situation. Further, its attempt to tie Plaintiffs’ response in the

recent status report to defendants’ false claims that the Tribes have not acted timely and in good

faith in this process are outrageous. These proposals should be ignored or stricken from the

record.

          Plaintiff Tribes look forward to discussing these issues further with the Court on

December 12.

          Respectfully submitted this 11th day of December, 2018.




SUPPLEMENTAL STATUS REPORT                                                    Earthjustice
                                                                              705 Second Ave., Suite 203
(No. 1:16-cv-1534-JEB) - 5                                                        5 WA 98104
                                                                              Seattle,
                                                                              (206) 343-7340
       Case 1:16-cv-01534-JEB Document 381 Filed 12/11/18 Page 6 of 7



  /s/ Jan E. Hasselman                         /s/ Joseph V. Messineo
  Jan E. Hasselman, WSBA # 29107               Joseph V. Messineo
  (Admitted Pro Hac Vice)                      Fredericks Peebles & Morgan LLP
  Stephanie Tsosie, WSBA # 49840               3610 North 163rd Plaza
  (Admitted Pro Hac Vice)                      Omaha, NE 68116
  Patti A. Goldman, DCBA # 398565              Telephone: (402) 333-4053
  Earthjustice                                 Facsimile: (402) 333-4761
  705 Second Avenue, Suite 203                 jmessineo@ndnlaw.com
  Seattle, WA 98104                            Counsel for Cheyenne River Sioux
                                               Tribe and Steve Vance
  Telephone: (206) 343-7340
  jhasselman@earthjustice.org
  stsosie@earthjustice.org
  pgoldman@earthjustice.org
  Counsel for Standing Rock Sioux Tribe


  /s/ Michael L. Roy                           /s/ Jennifer S. Baker
  Michael L. Roy (DC Bar No. 411841)           Jennifer S. Baker, Pro Hac Vice
  mroy@hobbsstraus.com                         Jeffrey S. Rasmussen, WA #21121
  Jennifer P. Hughes (DC Bar No. 458321)       Fredericks Peebles & Morgan LLP
  jhughes@hobbsstraus.com                      1900 Plaza Drive
  Elliott A. Milhollin (DC Bar No. 474322)     Louisville, CO 80027
  emilhollin@hobbsstraus.com                   Telephone: (303) 673-9600
  Hobbs, Straus, Dean & Walker, LLP            Facsimile (303) 673-9155
  2120 L Street, NW, Suite 700                 jbaker@ndnlaw.com
  Washington, DC 20037                         Counsel for Yankton Sioux Tribe and
  Telephone: (202) 822-8282                    Robert Flying Hawk
  Facsimile: (202) 296-8834
  Counsel for Oglala Sioux Tribe




SUPPLEMENTAL STATUS REPORT                                   Earthjustice
                                                             705 Second Ave., Suite 203
(No. 1:16-cv-1534-JEB) - 6                                       6 WA 98104
                                                             Seattle,
                                                             (206) 343-7340
         Case 1:16-cv-01534-JEB Document 381 Filed 12/11/18 Page 7 of 7



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2018, I electronically filed the foregoing

SUPPLEMENTAL STATUS REPORT with the Clerk of the Court using the CM/ECF system,

which will send notification of this filing to the attorneys of record and all registered participants.



                                               /s/ Jan E. Hasselman
                                               Jan E. Hasselman




SUPPLEMENTAL STATUS REPORT                                                     Earthjustice
                                                                               705 Second Ave., Suite 203
(No. 1:16-cv-1534-JEB) - 7                                                         7 WA 98104
                                                                               Seattle,
                                                                               (206) 343-7340
